Title: To George Washington from William Livingston, 3 September 1777
From: Livingston, William
To: Washington, George



Sir
Haddonfield [N.J.] 3 Sepr 1777

I was just now honoured with your Excellencys Favour of the 1st Instant, as I arrived at this place to meet the Assembly.
I am surprized at Mr Troup’s pretension of his leaving the Enemy to come into this State with design of taking the Benefit of our Act of Grace, & of referring in Proof of that Assertion, to Philip Schoop & his Mother, for the three following reasons, which I think render it altogether incredible.
1st. Because in his first Interview with me, & at his examination before General Gates & myself, he mentioned no such Design, which, as it was much more plausible, & more likely to procure him favour than the Story of coming to see his wife, (the sole reason he assigned for his coming) common Sense would, had that really been the case, have induced him to mention.
2d. Because we had this very Schoup, upon whom he now calls to testify the truth of this Allegation, before the Council of Safety as one of the Men who came with him upon the recruiting Business; where, after having told a number of Falsehoods, as he confessed he had, & among others that he (Schoup) & the rest of the Privates in Troups party came with that View, he at last declared that Troup had told them, that in case they were apprehended, they should then say, that they came with that Design.
3d Neither did Troup pretend to the party who took him, any such Intention; but claimed to be treated like a British officer of his rank, & was warm against the American Cause. How unaccountable this part of his Conduct, if he really came to throw himself on her Mercy, & to become one of her faithful Sons?
As in favour of Life however, one would willingly indulge the accused with every thing that has a tendency to his Exculpation, I would most chearfully address myself to procure for the Court martial the Witnesses he has pointed out; but having sent Schoup to inlist on board of

one of our Vessels of War (as the Condition of his Pardon) he is out of my Power; but Mr Robert Morris of Philadelphia (to whom I sent him for that purpose) can inform your Excellency on board of what Vessel in particular he is enter’d; & if, your Excellency should think it necessary to have him at the Court martial, can probably procure him to be sent. His Mother is an antient woman, & if I remember right, a corpulent one, whom it would be difficult to carry to that distance. If however after the Examination of the Son, Her Testimony should be thought necessary, I will endeavour to have her sent down—Mr Donoworth can know nothing of the matter unless Schoup or his Mother had really interceded with him for the purposes which Troup mentions; & if they did, their Evidence without his, will support that Matter.
I take the Liberty to inclose your Excellency one of my Proclamations, meerly on Account of part of an Act of our Legislature, therein recited; by which you will find that if Collo. Barton should be turned over to the Civil power of this State (his having joined the Enemy last Winter, & having done infinite Mischief before his Departure) we should hang him. I have the Honour to be With great Respect your Excellency’s most humble Sert

Wil: Livingston


P.S. There never was a Man hanged in New Jersey for coming from the Enemy, or who had come from them—There was a fellow hanged for carrying Men & Provisions to the Enemy about the time Troup came into the State which might have given rise to such a Report; but surely Mr Troup has too much sense to beleive that the State of New Jersey has so little honour as to execute a man for coming in Consequence of, & with Design to take the Benefit of an Act of Grace published for his Pardon, & sanctioned by the public faith.

